            Case 2:20-cv-00867-JCM-VCF Document 34 Filed 09/02/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      AMERICAN GENERAL LIFE INSURANCE
4     COMPANY,
5                           Plaintiff,                       2:20-cv-00867-JCM-VCF
                                                             ORDER
6     vs.
      MICHAEL BLAKE, NANCY BLAKE, and
7
      WANDA HENSLEY,
8                            Defendant.
9

10          Before the court is American General Life Insurance Company v. Michael Blake, et al., case
11   number 2:20-cv-867-JCM-VCF.
12          On September 2, 2020, the court held a telephonic hearing on the Motion to Remove Attorney
13   (ECF No. 27) and the proposed discovery plan and scheduling order (ECF No. 30). Defendants Michael
14   Blake and Nancy Blake failed to appear.
15          Pursuant to Local Rule IA 11-8, “[t]he Court may, after notice and opportunity to be heard, impose
16   any and all appropriate sanctions on an attorney or party who, without just cause: (a) Fails to appear when
17   required for pretrial conference, argument on motion, or trial; (b) Fails to prepare for a presentation to the
18   Court; (c) Fails to comply with these Rules; or, (d) Fails to comply with any order of this Court.”
19          Here, Defendants Michael Blake and Nancy Blake failed to comply with the Court’s Orders (ECF
20   NOS. 29 & 33).
21          Accordingly,
22          IT IS HEREBY ORDERED that a show cause hearing is scheduled for 1:00 PM, October 14, 2020,
23   in Courtroom 3D.
24          IT IS FURTHER ORDERED that Defendants Michael Blake and Nancy Blake must make an
25   appearance for the show cause hearing, scheduled for 1:00 PM, October 14, 2020, in Courtroom 3D.
              Case 2:20-cv-00867-JCM-VCF Document 34 Filed 09/02/20 Page 2 of 2




1             All out-of-state counsel may appear by telephone. The call-in telephone number is (888) 273-

2    3658, access code: 3912597. The call must be made five minutes prior to the hearing time. The court will

3    join the call and convene the proceedings. To improve sound quality, the parties should use a land line, at

4    all possible. The use of a speaker phone during the proceedings is prohibited.

5             IT IS FURTHER ORDERED that on or before October 1, 2020, Defendants Michael Blake and

6    Nancy Blake must file with the court a response showing cause as to why he/she should not be sanctioned

7    for failing to comply with the Court’s Orders (ECF Nos. 29 & 33). Should Defendants Michael Blake

8    and Nancy Blake fail to file a response as ordered and/or fail to appear at the October 14, 2020 hearing,

9    the undersigned Magistrate Judge may impose sanctions against Defendants Michael Blake and Nancy

10   Blake.

11            The clerk’s office is directed to e-mail a copy of this order to the Michael Blake and Nancy Blake

12   at x99flyer@aol.com and mail a copy of this order to Defendants Michael Blake and Nancy Blake at the

13   address below.

14
              Michael Blake
15            Nancy Blake
              252 N. Milan St.
16
              Henderson, NV 89015
17

18

19
              DATED this 2nd day of September, 2020.
20
                                                                  _________________________
21                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25
